Exhibit 10.1
MANUFACTURING LICENSE AGREEMENT
This Manufacturing License Agreement (the “Agreement”) is made and entered into
as of this 13th day of August, 2009 by and between InnoZen, Inc., a Delaware
corporation with offices at 6429 Independence Avenue, Woodland Hills, California
(“InnoZen”) and Supplemental Manufacturing & Ingredients, LLC., dba SMI
Manufacturing, an Arizona limited liability company with offices at 2401 West
1st Street, Tempe, Arizona (“SMI”).
RECITALS
WHEREAS, InnoZen has experience in the formulation, development, manufacturing,
distribution and sale of edible thin film-strips containing dietary supplement,
nutraceutical, and drug active ingredients;
WHEREAS, SMI has begun and desires to design, build and operate a
state-of-the-art, cGMP, edible film-strip manufacturing facility in Arizona.
WHEREAS, SMI desires to manufacture InnoZen’s edible film-strip products in its
Arizona facility.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, InnoZen and SMI agree as follows:
I. DEFINITIONS
As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:
1.1. “Affiliate” shall mean any company or other business entity controlled by,
controlling or under common control with a party, control being presumed if
there is direct or indirect ownership of at least 35% (or, if less, the maximum
permitted by applicable law) of the voting stock, equity or income interest.
1.2. “Change of Control Transaction” shall mean a transaction (i) in which a
Party sells ownership of 50% or more of all of its classes of voting securities
or ownership interests to a single investor or group of related investors, or
(ii) in which a Party sells all or substantially all of its assets.
1.3. “Cost” shall mean the actual cost of goods sold associated with the
manufacture of a particular Product based on generally accepted accounting
principles.
1.4. “FDA” shall mean the United States Food and Drug Administration (or a
successor agency).
1.5. “Field” shall mean the sale of the Products to InnoZen or its Affiliates.
1.6. “Force Majeure” shall mean a failure to fulfill a requirement under this
Agreement due to fire, flood, strike or other labor dispute, accident to
machinery, act of sabotage, riot, precedence or priority granted at the request
of or for the benefit, directly or indirectly, of any government, including but
not limited to the United States of America federal or state, or a Territory,
foreign government or any subdivision or agency thereof, export. or import
restriction, delay in transportation or lack of transportation, facilities,
restriction imposed by United States of America federal or state or a Territory,
foreign legislation or rule or regulation there under, or war or insurrection or
any cause beyond the control of either party.

 

 



--------------------------------------------------------------------------------



 



1.7. “GMP” shall mean current good manufacturing practices as defined under FDA
and other regulatory authority rules and regulations and that are applicable to
the manufacture of the Products.
1.8. “Licensed Technology” shall mean (i) all Patent Rights, (ii) all
intellectual property, derivatives, know-how, trade secrets, processes and data,
including, but not limited to, formulations, manufacturing procedures, and
specifications owned or possessed by InnoZen as of the date of this Agreement
relating to the Manufacture and commercialization of the Products but only to
the extent such information and data is necessary to commercially exploit the
Products in the Field.
1.9. “Manufacture” shall mean the production and making of the Products by labor
and machinery, but shall not include any making or production of the Products
related to research and development activities or functions.
1.10. “Party” shall mean SMI or InnoZen; “Parties” shall mean SMI and InnoZen.
1.11. “Patent Applications” shall mean [***].
1.12. “Patent Rights” shall mean all rights arising in connection with the
Patent Applications, and any patents ultimately issued in connection therewith.
1.13. “Product” or “Products” shall mean any commercial, edible film-strip
product that utilizes the Patent Rights or Licensed Technology.
1.14. [***]
II. MANUFACTURING LICENSE
2.1. License. Subject to (i) the termination provisions set forth in Section 2.3
herein, (ii) the reservation of rights set forth in Section 2.4 herein, and
(iii) the other terms of this Agreement, InnoZen hereby grants to SMI a
non-exclusive license in and to the Patent Rights and the Licensed Technology to
Manufacture the Products in the Territory for the Field and other customers
authorized in writing by InnoZen.

________________

[***]  
Confidential treatment requested as to certain portions of this exhibit. Such
portions have been redacted and filed separately with the SEC.

 

- 2 -



--------------------------------------------------------------------------------



 



2.2. Term of License. The non-exclusive license granted in Section 2.1 herein
shall be for a term of twelve (12) years, unless terminated earlier under the
terms of this Agreement. In addition, upon mutual agreement of the Parties, the
Agreement may be extended for an additional twelve (12) year term.
2.3. Termination of License.
(a) SMI shall provide to InnoZen a quarterly report relating to its GMP status
and to its federal, state, and local regulatory certification and authorization.
In the event that SMI loses its GMP status or its certification or authorization
under any federal, state or local regulatory authority, and after written notice
thereof is provided by InnoZen, then, in addition to all other rights and
remedies under this Agreement and otherwise available at law, InnoZen shall have
the right, at its option, to temporarily suspend or terminate the license
granted in Section 2.1 whereupon such license shall be temporarily suspended or
terminated. If SMI is unable to regain its GMP status or its regulatory
certification or authorization for a period of sixty (60) days after written
notice thereof is provided by InnoZen, then, all rights granted to SMI by
InnoZen under this Agreement (including without limitation all Patent Rights and
Product and Licensed Technology rights) shall terminate, become null and void,
and shall revert in their entirety to InnoZen, and InnoZen may, in its sole
option, terminate this Agreement in its entirety.
(b) In the event SMI materially breaches or fails to perform any provision of
this Agreement and such material breach or failure continues for a period of
thirty (30) days after written notice thereof is provided by InnoZen, then, in
addition to all other rights and remedies under this Agreement and otherwise
available at law, InnoZen shall have the right, at its option, to temporarily
suspend or terminate the license granted in Section 2.1 whereupon such license
shall be temporarily suspended or terminated. If there occurs any other or
additional material breach or failure of SMI to perform its duties under this
Agreement within six (6) months after the date of the initial material breach or
failure to perform (excluding any cure period) or at any time thereafter if the
initial material breach or failure to perform remains uncured, all rights
granted to SMI by InnoZen under this Agreement (including without limitation all
Patent Rights and Product and Licensed Technology rights) shall terminate,
become null and void, and shall revert in their entirety to InnoZen, and InnoZen
may, in its sole discretion, terminate this Agreement in its entirety.
2.4. Reservation of Rights. InnoZen retains all rights in and to the Products,
the Patent Rights and all of the Licensed Technology not specifically granted in
Section 2.1.herein. Consequently, in addition to other rights that SMI shall not
have, SMI shall not have the right to use, distribute, offer for sale, or sell
the Products to any entity other than InnoZen or those InnoZen designees
approved and appointed by InnoZen in writing.
2.5. Reversion. Upon termination of this Agreement, SMI shall return and deliver
to InnoZen the Patent Rights, the Licensed Technology and all other information
relating to the grant of the license rights in Section 2.1, herein.
III. MANUFACTURING / SUPPLY
3.1. [***]
3.2. [***]

________________

[***]  
Confidential treatment requested as to certain portions of this exhibit. Such
portions have been redacted and filed separately with the SEC.

 

- 3 -



--------------------------------------------------------------------------------



 



3.3. Exclusive Manufacturing — Right of First Refusal. Subject to (i) the terms
set forth in Section 3.4 herein, (ii) the termination provisions set forth in
Section 3.5 herein, and (iii) the other terms of this Agreement, SMI shall have
the first right to exclusively negotiate with InnoZen for the Manufacture of the
Products in the Territory for the Field (the “Right of First Refusal”).
3.4. Exercise of Right of First Refusal. The Right of First Refusal shall
operate on a Product-by-Product basis, and SMI shall exercise the Right of First
Refusal for each Product separately. InnoZen shall notify SMI in writing of its
intent to commercially exploit a particular Product [***]. SMI shall then have
ten (10) days from receipt of such notification in which to exercise the Right
of First Refusal for such Product and shall inform InnoZen in writing of its
decision to exercise the Right of First Refusal for such Product. Upon SMI’s
notification of its decision to exercise the Right of First Refusal for such
Product, the Parties shall immediately begin good faith negotiations for the
Manufacture of such Product under a separate Manufacturing Agreement as provided
in Section 3.6 herein.
3.5. Termination of Right of First Refusal.
(a) In the event that SMI (i) refuses to manufacture a particular Product,
(ii) fails to fulfill a purchase order for a particular Product, or (iii) is
unable to meet all product specifications, capacity requirements, quality
requirements, manufacturing requirements, reasonable customer requirements, or
regulatory requirements related to a particular Product and such refusal,
failure or inability continues for a period of thirty (30) days after written
notice thereof is provided by InnoZen, then, in addition to all other rights and
remedies under this Agreement and otherwise available at law, InnoZen shall have
the right, at its option, to revoke and terminate the Right of First Refusal for
that particular Product and the Right of First Refusal for that particular
Product shall be null and void. In such event, and without limiting any other
InnoZen rights and remedies, InnoZen shall have the right to grant to any
person(s) or entity(ies) the right and license to manufacture the particular
Product and to do the foregoing itself. This Section 3.5(a) shall apply and be
enforceable at all times during the term of this Agreement including both prior
to SMI’s exercise of the Right of First Refusal for the particular Product and
after the exercise of such Right of First Refusal for the particular Product.
(b) SMI shall provide to InnoZen a quarterly report relating to its GMP status
and to its federal, state, and local regulatory certification and authorization.
In the event that SMI loses its GMP status or its certification or authorization
under any federal, state or local regulatory authority, and after written notice
thereof is provided by InnoZen then, in addition to all other rights and
remedies under this Agreement and otherwise available at law, InnoZen shall have
the right, at its option, to revoke and terminate the Right of First Refusal for
all Products and the Right of First Refusal for all Products shall be null and
void until such time as SMI is able to regain its GMP status or its regulatory
certification or authorization. In such event, and without limiting any other
InnoZen rights and remedies, InnoZen shall have the right to grant to any
person(s) or entity(ies) the right and license to manufacture the Products and
to do the foregoing itself. If SMI’s failure to maintain its GMP status or its
regulatory certification or authorization remains uncured for a period of sixty
(60) days after written notice thereof is provided by InnoZen, then, all rights
granted to SMI by InnoZen under this Agreement (including without limitation all
Right of First Refusal rights, Patent Rights and Product and Licensed Technology
rights) shall terminate, become null and void, and shall revert in their
entirety to InnoZen, and InnoZen may, in its sole option, terminate this
Agreement in its entirety. This Section 3.5(b) shall apply and be enforceable at
all times during the term of this Agreement including both prior to SMI’s
exercise of the Right of First Refusal for any Products and after the exercise
of such Right of First Refusal for any Products.

________________

[***]  
Confidential treatment requested as to certain portions of this exhibit. Such
portions have been redacted and filed separately with the SEC.

 

- 4 -



--------------------------------------------------------------------------------



 



(c) In the event SMI materially breaches or fails to perform any provision of
this Agreement and such material breach or failure continues for a period of
thirty (30) days after written notice thereof is provided by InnoZen, then, in
addition to all other rights and remedies under this Agreement and otherwise
available at law, InnoZen shall have the right, at its option, to revoke and
terminate the Right of First Refusal for all Products and the Right of First
Refusal for all Products shall be null and void until such time as SMI is able
to cure such breach. In such event, and without limiting any other InnoZen
rights and remedies, InnoZen shall have the right to grant to any person(s) or
entity(ies) the right and license to manufacture the Products, and to do the
foregoing itself. If there occurs any other or additional material breach or
failure of SMI to perform its duties under this Agreement within six (6) months
after the date of the initial material breach or failure to perform (excluding
any cure period) or at any time thereafter if the initial material breach or
failure to perform remains uncured, all rights granted to SMI by InnoZen under
this Agreement (including without limitation all Right of First Refusal rights,
Patent Rights and Product and Licensed Technology rights) shall terminate,
become null and void, and shall revert in their entirety to InnoZen, and InnoZen
may, in its sole option, terminate this Agreement in its entirety. This
Section 3.5(c) shall apply and be enforceable at all times during the term of
this Agreement including both prior to SMI’s exercise of the Right of First
Refusal for any Products and after the exercise of such Right of First Refusal
for any Products.
3.6. Manufacturing Agreements. The manufacturing relationship between the
Parties shall be governed by this Agreement and by a separate Manufacturing
Agreement to be negotiated by the parties in good faith for each particular
Product. Each such Manufacturing Agreement shall be in the form attached hereto
as Exhibit A and shall contain the standard provisions therein, including but
not limited to, provisions relating to payment terms, forecasting/projections,
purchase orders, shipping, product specifications, and product returns. In the
event of a conflict between this Agreement and any Manufacturing Agreement, the
provisions of this Agreement shall govern.
3.7. Pricing. The Parties shall negotiate (in good faith) and agree upon the
price for each Product that will be charged to InnoZen by SMI for any orders
placed by InnoZen on its own behalf or on behalf of an InnoZen designated third
party. The Parties hereby agree to use best efforts to negotiate a price for
each Product that is low enough to be competitive in the industry. In the event
that the Parties are unable to agree upon a price for any Product, the Parties
hereby agree that for any such Product orders placed by InnoZen on its own
behalf or on behalf of an InnoZen designated third party, SMI shall only charge
InnoZen for the Cost of such order plus a fee of [***] of such Cost.
3.8. Audit Rights; Records. SMI shall keep, or cause to be kept, accurate books,
records and data in sufficient detail to verify the calculation of Cost under
Sections 1.3 and 3.7 herein and shall retain such books, records and data at its
principal place of business for at least five (5) years after the end of the
fiscal year to which they pertain. InnoZen shall have the right, at its expense
and not more frequently than once per quarter, to have its accountants and/or
auditors examine, during normal business hours, all books, records and data of
SMI or its Affiliates relating to the calculation of Cost for any period during
which SMI is required to keep the books, records and data. If such examination
discovers an error in excess of three percent (3%) for the period under review,
SMI shall reimburse InnoZen for its reasonable costs of audit and examination.
3.9. No Competing Products/Technology. Except as pursuant to this Agreement,
SMI, its Affiliates, or its subsidiaries shall not manufacturer, produce or
otherwise fabricate any edible film-strip products or technology of any sort
without the prior written consent of InnoZen. Any violation of this Section 3.9
by SMI shall be considered a material default according to Section 8.1 herein.
3.10. First Right of Negotiation. In the event that a Party intends to enter
negotiations or has, in fact, entered into negotiations for a Change of Control
Transaction, then such Party shall notify the other Party in writing of such
intent or action as soon as reasonably practicable. The notified Party shall
then have thirty (30) days from the date of such notice in which to enter
competing negotiations or to propose its own offer for a Change of Control
Transaction. Each Party agrees that during the thirty (30) day period it shall
not enter into a binding agreement to effect a Change of Control Transaction
with any third party purchaser. It is understood and agreed, however, that at
any time following the expiration of the thirty (30) day period a Party may
enter into a Change of Control Transaction with a third party purchaser on such
terms as the Party may approve in its sole and absolute discretion.

________________

[***]  
Confidential treatment requested as to certain portions of this exhibit. Such
portions have been redacted and filed separately with the SEC.

 

- 5 -



--------------------------------------------------------------------------------



 



IV. LICENSE FEE, INVESTMENT AND KEY PERSONNEL
4.1. License Fee. In consideration of the rights granted to SMI by InnoZen
hereunder, and the other undertakings of InnoZen herein, SMI shall pay [***] to
InnoZen upon execution of the Agreement. The [***] previously paid in connection
with the Parties’ Letter of Intent shall be applied to this license fee. The
remaining [***] of the license fee shall be paid within ninety (90) days of
execution of this Agreement. Such license fee is non-refundable and shall be
made to InnoZen by check or wire transfer.
4.2. Subscription. In consideration of the rights granted to SMI by InnoZen
hereunder, SMI hereby subscribes and agrees to purchase $1,000,000 worth of
shares of common stock of HealthSport, Inc., the parent corporation of InnoZen,
at a per share price of $ 0.235 (the “Subscription”). The payment of the
purchase price for the shares shall be made in installments as follows:
a.) $150,000 on or before August 15, 2009;
b.) $150,000 on or before September 15, 2009;
c.) $150,000 on or before October 15, 2009;
d.) $150,000 on or before November 15, 2009;
e.) $400,000 on or before December 31, 2009.
The shares purchased with each scheduled installment payment shall not be fully
paid for until the entire purchase price is paid for such shares. InnoZen shall
have the right to hold the stock certificates for such shares until such shares
are fully paid. In connection with the Subscription, SMI represents and warrants
to InnoZen as follows: (a) SMI is an accredited investor as that term is defined
in Regulation D promulgated under the Securities Act of 1933, (b) SMI is
purchasing the shares for its own account and for investment purposes, (c) SMI
has conducted its own due diligence investigation concerning the investment in
the shares and is not relying upon any representation or warranty of InnoZen or
HealthSport which is not contained in this Agreement, (d) SMI acknowledge that
the shares will not have been registered under the Securities Act of 1933 and
therefore will be subject to, and will bear “restricted legends” with respect to
certain restrictions on transfer. Failure by SMI to transfer all monies
according to the dates and schedule set forth in this Section 4.2 shall be
considered a material default according to Section 8.1 herein. In the event of
such a default, and after termination of this Agreement under Section 8.1 or
other provisions of this Agreement, InnoZen shall, in its sole option (i) demand
specific performance of performance by SMI to complete the payment for the
shares, or (ii) terminate this Agreement and any other related documents in
their entirety, without obligation other than to provide share certificates for
any shares fully paid by SMI.
4.3. [***]

________________

[***]  
Confidential treatment requested as to certain portions of this exhibit. Such
portions have been redacted and filed separately with the SEC.

 

- 6 -



--------------------------------------------------------------------------------



 



4.4. Taxes. Each Party agrees to bear all of the sales and use taxes imposed as
a result of the existence or operation of this Agreement on each Party,
including any tax on or measured by sales or other payment.
V. LICENSED TECHNOLOGY AND PATENT RIGHTS
5.1. Ownership.
(a) All works of authorship, discoveries, improvements and inventions made,
authored, or invented by InnoZen, and/or any of its Affiliates in the
performance of this Agreement or which otherwise relates to the Product, the
Patent Rights and/or the Licensed Technology (collectively, “InnoZen
Improvements”) shall be owned by InnoZen.
5.2. Infringement.
(a) Each Party shall promptly notify in writing the other Party during the term
of this Agreement of any: (1) known infringement or suspected infringement of
any of the Patent Rights; or (2) unauthorized use or misappropriation of the
Licensed Technology by a third party of which it becomes aware, and shall
provide the other Party with all available evidence supporting said
infringement, suspected infringement or unauthorized use or misappropriation.
Within ninety (90) days after InnoZen becomes, or is made aware of any of the
foregoing, InnoZen shall decide whether or not to initiate an infringement or
other appropriate action and shall notify SMI of its decision in writing. The
failure of InnoZen to inform SMI of InnoZen’s decision within such ninety
(90) day period shall be deemed a decision not to initiate an infringement or
other appropriate action. Notwithstanding anything else herein to the contrary,
InnoZen agrees to and does hereby commit to defend, indemnify and hold SMI
harmless against and from any third party actions claiming or challenging SMI’s
right to Manufacture Products for the Field to the extent that such claim
alleges that the Licensed Technology infringes intellectual property rights
owned by a third party.
(b) In the event that InnoZen notifies SMI of its intent to initiate an
infringement or other appropriate action within the ninety (90) day period
provided in Section 6.2(a), provided such infringement is continuing, InnoZen
shall initiate such an infringement or other appropriate action within thirty
(30) days of the end of such 90-day period. InnoZen shall be entitled to join
SMI as a party to such suit, but SMI shall be under no obligation to participate
except to the extent that such participation is required as the result of being
a named party to the suit or being involved in the commercialization of any
Patent Rights and/or Licensed Technology at issue. If SMI chooses to
participate, SMI shall have the right to be represented by its own counsel at
its own expense. InnoZen shall not settle any such suit involving rights of SMI
nor make an admission of liability on behalf of SMI without obtaining the prior
written consent of SMI, which consent shall not be unreasonably withheld. In the
event InnoZen initiates proceedings pursuant to this Section 6.2(b), InnoZen
shall be entitled to 100% of any and all amounts recovered in such suit, whether
through judgment, settlement or otherwise, including without limitation, any
punitive damages that may be awarded, up to the amount of InnoZen’s costs of
suit, and InnoZen and SMI shall each be entitled to 50% of all amounts recovered
in such suit, whether through judgment, settlement or otherwise, including
without limitation, any punitive damages that may be awarded, in excess of
InnoZen’s costs of suit.

 

- 7 -



--------------------------------------------------------------------------------



 



(c) In the event that InnoZen decides not to initiate, or is deemed to have not
decided to initiate an infringement or other appropriate action within the
90-day period provided in Section 6.2(a), or does not initiate such an
infringement or other appropriate action within 30 days of such 90-day period as
provided in Section 6.2(b), SMI shall have the right, at its expense, to
initiate an infringement or other appropriate action, and shall be entitled to
join InnoZen as a party to such suit, but InnoZen shall be under no obligation
to participate except to the extent that such participation is required as a
result of its being a named party to the suit or being the owner of any Patent
Rights and/or Licensed Technology at issue. Notwithstanding the foregoing, in
the event that InnoZen is engaged at the end of said 90-day period in
negotiations for the settlement of the said patent infringement which has been
the subject of notice from SMI to InnoZen and has advised SMI in writing of such
negotiations, then the above mentioned right and option of SMI to bring suit
shall be exercised only with the written consent of InnoZen which will not be
unreasonably withheld. If InnoZen chooses to participate in any suit initiated
by SMI, InnoZen shall have the right to be represented in any such suit by its
own counsel at its own expense. SMI shall not settle any such suit involving
rights of InnoZen nor make an admission of liability on behalf of InnoZen
without obtaining the prior written consent of InnoZen, which consent shall not
be unreasonably withheld. In the event SMI initiates proceedings pursuant to
this Section 6.2(c), SMI shall be entitled to 100% of any and all amounts
recovered in such suit, whether through judgment, settlement or otherwise,
including without limitation, any punitive damages that may be awarded, up to
the amount of SMI’s costs of suit, and InnoZen and SMI shall each be entitled to
50% of all amounts recovered in such suit, whether through judgment, settlement
or otherwise, including without limitation, any punitive damages that may be
awarded, in excess of SMI’s costs of suit.
(d) Nothing herein contained shall be construed to require either party to
expend money in litigation or in the enforcing of Patent Rights and/or Licensed
Technology rights unless it so elects and in the event a party proceeds with
litigation in the name of the other party in any cause in which such other party
is not voluntarily a party, as evidenced by written notice, such party shall and
agrees to hold the other party harmless from any all liabilities arising
thereunder, including, but not limited to, attorney’s fees, court costs, and
damages arising out of counterclaims, cross-claims and the like.
5.3. Assistance. Each Party shall provide to the other Party reasonable
assistance as necessary for the Parties to exploit its rights under this
Article V.
VI. REPRESENTATIONS AND WARRANTIES
6.1. Additional Warranties. Each Party represents and warrants to the other
party that (a) it has full right, power and authority to enter into this
Agreement and to carry out the provisions hereof, (b) it has all necessary
corporate approvals for its execution, delivery and performance of this
Agreement, and (c) it has not, and will not during the term of this Agreement,
grant any rights or enter into any agreement that would conflict with the terms
of this Agreement. [***]

________________

[***]  
Confidential treatment requested as to certain portions of this exhibit. Such
portions have been redacted and filed separately with the SEC.

 

- 8 -



--------------------------------------------------------------------------------



 



VII. CONFIDENTIAL INFORMATION, SIGNAGE
7.1. Confidential Information. The Parties will receive certain Confidential
Information (as defined below) of each other, one as the “Disclosing Party” and
the other as the “Receiving Party.” The Parties are willing to provide such
Confidential Information to each other only subject to the terms set forth in
this Agreement. For purposes of this Article VII, “Confidential Information”
shall mean information of any type, in any form, which a Party or its respective
officers, directors, employees, attorneys, agents, consultants, advisors,
accountants, subsidiaries or affiliates may now possess or may hereafter obtain
relating to the Disclosing Party, including, but not limited to, information
relating to the Disclosing Party’s financial condition, intellectual property,
patents, patent applications, inventions, trade secrets, know-how, technology,
operations, business, business plans, business forecasts, marketing, product
pricing, sales, assets, liabilities, future prospects, customers, suppliers,
manufacturing procedures, processes, designs, equipment, personnel, research,
production, formulations or products, which information would, under the
circumstances, (i) appear to a reasonable person to be confidential or
proprietary, or (ii) is designated by the Disclosing Party as being confidential
or proprietary. Except as otherwise provided in this Article VII and as
contemplated by this Agreement, during the term of this Agreement and for a
period of five (5) years thereafter, such Confidential Information shall not be
disclosed, published or made accessible in any form by the Receiving Party or
its subsidiaries or Affiliates to any person, business, or entity at any time
without the prior written consent of the other Party. The restrictions on
disclosure of Confidential Information set forth above shall not apply to any
Confidential Information which the Receiving Party can demonstrate (i) was
wholly and independently developed by the Receiving Party without the use of
Confidential Information of the Disclosing Party, or (ii) is or has become
generally known to the public without breach of this confidentiality provision
by the Receiving Party, or (iii) at the time of disclosure to the Receiving
Party was known to such Receiving Party free of restriction and evidenced by
documentation in such Receiving Party’s possession; or (iv) as may otherwise be
required by law.
7.2. Authorized Disclosure. Each Party may disclose Confidential Information
received from the other Party (a) to third parties under appropriate terms and
conditions, including confidentiality provisions substantially equivalent to
this Article VII, for manufacturing or external testing with respect to a
Product and (b) to the extent such disclosure is reasonably necessary in
connection with submissions to regulatory authorities for purposes of this
Agreement or complying with applicable governmental regulations; provided,
however, that in the event of any proposed disclosure described in clause (b),
the Disclosing Party will, except where impracticable (e.g., medical
emergencies) or where such disclosure is made for the purpose of carrying out
any obligation under this Agreement, give reasonable advance notice to the other
Party of such disclosure requirement and will use its reasonable efforts to
secure confidential treatment of the Confidential Information to be disclosed.
7.3. Public Announcements. Except to the extent required by applicable law or
regulations or to the extent the substance thereof has previously been reviewed
and released by the Parties or is in the public domain through no fault of the
originating Party, neither Party shall make any announcement, news release,
public statement, publication or presentation regarding (i) the material terms
or performance of this Agreement, or (ii) the business relationship of the
Parties without the prior written consent of the other Party, which consent
shall not be unreasonably withheld. The Parties will consult with one another
regarding the provisions of this Agreement to be redacted in any filing made by
the parties with regulatory agencies (e.g., Securities and Exchange Commission)
or as otherwise required by law. The Parties will use commercially reasonable
efforts to coordinate the initial announcement or press release relating to this
Agreement such that each Party’s initial announcement or press release may be
made contemporaneously.
7.4. Signage. In consideration of the rights granted to SMI herein, SMI shall
permit InnoZen and its Affiliates to display company signage and Product brand
signage and advertisement inside and outside the offices and manufacturing
facilities of SMI, provided that, all such signage and advertisement is
reasonable under the circumstances, does not interfere with SMI’s signage or
business operations, and is intended predominantly for the purpose of providing
company and brand recognition to customers and investors of InnoZen and its
Affiliates that may, from time to time, visit SMI.

 

- 9 -



--------------------------------------------------------------------------------



 



VIII. TERMINATION
8.1. Termination for Breach.
(a) By SMI. SMI shall be entitled to terminate this Agreement by written notice
to InnoZen in the event that InnoZen shall be in material default of any of its
obligations hereunder and shall fail to remedy any such default within thirty
(30) days after written notice thereof by SMI.
(b) By InnoZen. InnoZen shall be entitled to terminate this Agreement by written
notice to SMI in the event that SMI shall be in material default of any of its
obligations hereunder and shall fail to remedy any such default within thirty
(30) days after written notice thereof by InnoZen.
8.2. Effect of Termination. Termination of this Agreement shall not relieve
either party of its obligations incurred up to the date of termination. Except
as otherwise provided in this Agreement, upon termination, all rights in the
Products, the Patent Rights and Licensed Technology shall revert to and
automatically be assigned to and owned by InnoZen. Upon termination, InnoZen
shall be the sole proprietor of all rights in the Products, the Patent Rights
and the Licensed Technology. Upon termination of this Agreement, no Party shall
be relieved of any obligations, including any liability for breach of this
Agreement, incurred prior to such termination.
8.3. Survival of Obligations; Return of Confidential Information.
Notwithstanding any termination of this Agreement, the obligations of the
Parties with respect to Confidential Information (Article VIII), as well as any
other provisions which by their nature are intended to survive any such
termination, shall survive and continue to be enforceable. Upon any termination
of this Agreement, each Party shall promptly return to each other Party all
written Confidential Information, and all copies thereof, of such other Party.
IX. INDEMNIFICATION
9.1. By SMI. SMI shall provide all proper safeguards and shall assume all risks
in its performance of this Agreement and shall indemnify and save InnoZen and
its Affiliates, employees, agents, representatives, directors, officers, members
and shareholders harmless from and against any and all loss, liability, damages,
claims for damages, suits, recoveries, judgments or executions, including costs,
expenses and reasonable attorneys’ fees, that may be claimed asserted or
recovered against InnoZen by any person, firm or corporation whatsoever or
whomsoever, on account of any actual or alleged injury to person or property or
death occurring to any person whatsoever and arising out of: (i) any breach by
SMI of any representation, warranty, covenant or obligation under this
Agreement, or (ii) the negligence, misrepresentations or misconduct of SMI, its
employees, or its Affiliates.
9.2. By InnoZen. InnoZen shall provide all proper safeguards and shall assume
all risks in its performance of this Agreement and shall indemnify and save SMI
and its Affiliates, employees, agents, representatives, directors, officers,
members and shareholders harmless from and against any and all loss, liability,
damages, claims for damages, suits, recoveries, judgments or executions,
including costs, expenses and reasonable attorneys’ fees, that may be claimed
asserted or recovered against SMI by any person, firm or corporation whatsoever
or whomsoever, on account of any actual or alleged injury to person or property
or death occurring to any person whatsoever and arising out of: (i) any breach
by InnoZen of any representation, warranty, covenant or obligation under this
Agreement, or (ii) the negligence, misrepresentations or misconduct of InnoZen,
its employees, or its Affiliates.

 

- 10 -



--------------------------------------------------------------------------------



 



X. MISCELLANEOUS
10.1. Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the United States of America and the State of
California without regard to its rules governing conflicts of law.
10.2. Waiver. The waiver by any Party of a breach or a default of any provision
of this Agreement by any other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right, power
or privilege that it has or may have hereunder operate as a waiver of any right,
power or privilege by such Party.
10.3. Notices. Any notice or other communication in connection with this
Agreement must be in writing and if by mail, by certified mail, return receipt
requested, and shall be effective when delivered to the addressee at the address
listed below or such other address as the addressee shall have specified in a
notice actually received by the addressor.

         
 
  If to InnoZen:   InnoZen, Inc.
 
      6429 Independence Avenue
 
      Woodland Hills, CA 91367
 
      Attn: Thomas Beckett
 
      Facsimile: 818.593.4808
 
       
 
  If to SMI:   SMI, Inc.
 
      2401 West 1st Street
 
      Tempe, AZ 85281
 
      Attn: Kevin Taheri and Rick Gean

10.4. Entire Agreement. This Agreement contains the full understanding of the
Parties with respect to the subject matter hereof and supersedes all prior
understandings and writings relating hereto. No waiver, alteration or
modification of any of the provisions hereof shall be binding unless made in
writing and signed by the Parties.
10.5. Headings. The headings contained in this Agreement are for convenience of
reference only and shall not be considered in construing this Agreement.
10.6. Severability. In the event that any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable because it is invalid or
in conflict with any law of any relevant jurisdiction, the validity of the
remaining provisions shall not be affected.
10.7. Assignment. Either Party shall have the right to transfer all of its
rights under this Agreement to any successor or assign of all, or substantially
all, such Party’s assets or equity interests; provided, however, that the
proposed successor or assign agrees in writing to remain bound by the terms of
this Agreement. Other than as set forth above, neither Party may assign its
rights or obligations hereunder without the prior written consent of each other
Party.

 

- 11 -



--------------------------------------------------------------------------------



 



10.8. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their successors and permitted assigns.
10.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of such together
shall constitute one and the same instrument.
10.10. No Partnership. This Agreement does not constitute and shall not be
construed as constituting an agency, partnership or joint venture relationship
between SMI and InnoZen. Neither SMI nor InnoZen shall have the right to
obligate or bind the other party in any manner whatsoever, and nothing herein
contained shall give or is intended to give any rights of any kind to any third
persons.
10.11. No Third-Party Beneficiaries. There are no third-party beneficiaries of
this Agreement.
10.12. Litigation Costs. In the event of any litigation arising out of or with
respect to this Agreement, the non-prevailing party shall pay the costs of the
prevailing party including its reasonable attorneys’ fees incurred in connection
therewith through and including the costs of any appeals and appellate costs
relating thereto, and the reasonable attorneys’ fees and costs incurred in
connection with any bankruptcy proceeding.
10.13. Expenses in Connection with this Agreement. Each party shall bear their
own costs and expenses in connection with the negotiation, preparation, due
diligence, and closing of this Agreement.
10.14. Cooperation. Each party shall cooperate fully with the other party in
carrying out the terms of this Agreement and shall take any action or execute
any document reasonably necessary to effectuate the Agreement.

 

- 12 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
in their name by their properly and duly authorized officer or representative
and this Agreement shall be effective and create a binding obligation of such
Party as of the date first above written.

            INNOZEN:

INNOZEN, INC., a Delaware corporation
      By:   /s/ Robert Davidson         Name:   Robert Davidson        Title:  
CEO        SMI:

Supplemental Manufacturing & Ingredients LLC dba
SMI Manufacturing, an Arizona limited liability company
      By:   /s/ Kevin Taheri         Name:   Kevin Taheri        Title:   CEO   

IN WITNESS WHEREOF, HealthSport, Inc., by its signature below and as of the date
first above written consents to InnoZen, Inc.’s execution of this Agreement and
agrees to issue the shares of HealthSport, Inc. common stock in accordance with
the terms of Section 4.2 of this Agreement.

            HEALTHSPORT, INC., a Delaware corporation
      By:   /s/ Robert Davidson         Name:   Robert Davidson        Title:  
Chairman   

 

- 13 -